Conviction is under Article 1030 of the Penal Code (Art. 1163 under the 1925 revision) of assault with intent to commit the offense of robbery, and his punishment assessed at confinement in the penitentiary for a term of seven years. *Page 479 
The record filed in this court is not accompanied by any statement of facts and contains no bills of exception. The indictment appears regular and we find no question presented for review in the condition of the record.
The cause is ordered affirmed.
Affirmed.